DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099) in view of Hale et al. (US 2015/0065799).
	Regarding claim 32, Schouwink discloses a scope system (Paragraphs 9-14 illustrate an endoscope having an adjustable viewing direction through the use of a focusing optical unit such as a prism unit) comprising:

	a handpiece (Figure 1 and paragraph 37 illustrate a proximal handle 2);
	an imaging sensor (Figure 1 and paragraph 37 illustrate that the video endoscope 1 includes an image sensor); and
	one or more interface elements disposed on the handpiece which, when actuated, selects an angle of view provided by the prism (Paragraphs 14 and 38 illustrate that the prism unit, through the use of a rotatable prism, allows the angle of view to be changed/adjusted);
	wherein one or more interface elements comprise a plurality of different actuations to set the angle of view to a plurality of different angles of view; wherein each of the plurality of different actuations is associated with at least one of the plurality of different angles of view (Figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead; paragraph 38 illustrates that the viewing direction may be altered to the azimuth angle about the longitudinal axis of the endoscope shaft 3 by a rotation of the handle 2 about the central axis of rotation or respectively longitudinal axis of the endoscope shaft 3).
	Schouwink fails to disclose the imaging sensor including an array of pixels.
	Hale discloses the imaging sensor including an array of pixels (Figure 2B and paragraphs 78-80 illustrate that the image surface is formed by a plurality of pixels).

	Regarding claim 33, Schouwink as modified by Hale discloses wherein a first actuation of the one or more interface elements sets the angle of view to be a first angle of view; and wherein a second actuation of the one or more interface elements sets the angle of view to be a second angle of view different from the first angle of view (Schouwink: Figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead).
	Regarding claim 34, Schouwink as modified by Hale discloses the scope further comprising: image acquisition and processing circuitry, including a processor; wherein actuation of one or more of the plurality of interface elements sends a signal to the processor indicating to the processor the angle of view provided by the prism (Schouwink: Paragraphs 14 and 38 illustrate that the prism unit, through the use of a rotatable prism, allows the angle of view to be changed/adjusted; figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead).
	Regarding claim 45, Schouwink as modified by Hale discloses wherein the processor identifies a first subarray of pixels that is a subset of the array of pixels based on the signal sent by actuation of the one or more of the plurality of interface elements; wherein the first subarray of Hale: Figures 2B and 2C and paragraphs 78-80 illustrate that the image selecting circuitry may select the portions of the image signal that correspond to a region of interest and the pixels of the sensor that surround a particular viewing angle).
	Regarding claim 46, Schouwink as modified by Hale discloses wherein when the angle of view provided by the prism is changed to a second angle of view by actuation of one or more of the plurality of interface elements, the processor identifies a second subarray of pixels in the array of pixels that corresponds to pixels that are exposed to image information for the second angle of view; wherein the second subarray of pixels has a height and width that are smaller than the height and width of the array of pixels and the second subarray of pixels is different than the subarray of pixels; and wherein the image acquisition and processing circuitry receives image data from the second subarray of pixels and corresponding to the second angle of view and generates an image from the image data for display on a display device (Hale: Figures 2B and 2C and paragraphs 78-80 illustrate that the image selecting circuitry may select the portions of the image signal that correspond to a region of interest and the pixels of the sensor that surround a particular viewing angle).
	Regarding claim 47, Schouwink as modified by Hale discloses wherein a field of view of the scope is digitally rotatable by actuation of one or more of the plurality of interface elements Schouwink: Figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead; paragraph 38 illustrates that the viewing direction may be altered to the azimuth angle about the longitudinal axis of the endoscope shaft 3 by a rotation of the handle 2 about the central axis of rotation or respectively longitudinal axis of the endoscope shaft 3) (Hale: Paragraphs 80-83 illustrate that the user may provide input to provide a selection to control the image control circuitry to generate a field control signal that instructs image selecting circuitry to rotate the image produced by the region of interest signal about the viewing angle axis).
	Regarding claim 48, Schouwink as modified by Hale discloses wherein an angle of view, which is selected in accordance with actuation of one or more of the plurality of interface elements, is digitally rotatable about the field of view by actuation of one or more of the plurality of interface elements (Schouwink: Figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead; paragraph 38 illustrates that the viewing direction may be altered to the azimuth angle about the longitudinal axis of the endoscope shaft 3 by a rotation of the handle 2 about the central axis of rotation or respectively longitudinal axis of the endoscope shaft 3) (Hale: Paragraphs 80-83 illustrate that the user may provide input to provide a selection to control the image control circuitry to generate a field control signal that instructs image selecting circuitry to rotate the image produced by the region of interest signal about the viewing angle axis).
Regarding claim 49, Schouwink as modified by Hale discloses wherein the selected angle of view is digitally rotatable about a center point of the field of view by actuation of one or more of the plurality of interface elements (Schouwink: Figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead; paragraph 38 illustrates that the viewing direction may be altered to the azimuth angle about the longitudinal axis of the endoscope shaft 3 by a rotation of the handle 2 about the central axis of rotation or respectively longitudinal axis of the endoscope shaft 3) (Hale: Paragraphs 80-83 illustrate that the user may provide input to provide a selection to control the image control circuitry to generate a field control signal that instructs image selecting circuitry to rotate the image produced by the region of interest signal about the viewing angle axis).
	Regarding claim 50, Schouwink as modified by Hale discloses wherein the selected angle of view is digitally rotatable about the field of view by actuation of one or more of the plurality of interface elements such that, in response to actuation of the one or more of the plurality of interface elements, pixels identified as the first subarray of pixels change and move about the array of pixels to provide multiple views of the field of view; and wherein each of the multiple views maintain the same height and width and first angle of view corresponding to the first subarray of pixels (Schouwink: Figure 1 and paragraphs 39 and 40 illustrate the use of a sliding switch 8 in the handle 2 used to alter the viewing angle, wherein moving the sliding switch 8 to the distal end leads to an increase in the viewing angle and a return of the sliding switch 8 to the proximal end in this case causes the viewing angle to be reduced to the view straight ahead; paragraph 38 illustrates that the viewing direction may be altered to the azimuth angle about the longitudinal Hale: Paragraphs 80-83 illustrate that the user may provide input to provide a selection to control the image control circuitry to generate a field control signal that instructs image selecting circuitry to rotate the image produced by the region of interest signal about the viewing angle axis).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099), in view of Hale et al. (US 2015/0065799), and in further view of Hoeg (US 2010/0022838).
	Regarding claim 35, Schouwink as modified by Hale fails to disclose wherein the plurality of different angles of view comprises at least a 30o, 50o, or 70o angle of view.
	Hoeg discloses wherein the plurality of different angles of view comprises at least a 30o, 50o, or 70o angle of view (Paragraph 36 illustrates that the system may use prism for changing the viewing angle such as 0, 30, 45, 70, 90, or 120 degrees).
	It would have been obvious before the effective filing date of the claimed invention to modify Schouwink in view of Hale to include wherein the plurality of different angles of view comprises at least a 30o, 50o, or 70o angle of view as disclosed in Hoeg because the angle used in the prism would be one of many common design choices that would yield predictable results.
Claims 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099), in view of Hale et al. (US 2015/0065799), and in further view of Goldfarb et al. (US 2010/0030031).
	Regarding claim 36, Schouwink as modified by Hale fails to disclose wherein the one or more interface elements comprises a dial.

	It would have been obvious before the effective filing date of the claimed invention to modify Schouwink in view of Hale to include wherein the one or more interface elements comprises a dial as disclosed in Goldfarb because Schouwink already discloses the use of a rotating handle, which is used as a rotating dial for adjusting the viewing angle and the use of a dial would have been a common method for adjusting the viewing angle of endoscopes.
	Regarding claim 37, Schouwink as modified by Hale and Goldfarb discloses wherein the dial selects an angle of view to be displayed (Goldfarb: Paragraphs 20, 70, and 73 illustrate that the handle may include a rotating dial for adjusting the viewing angle of the endoscope) (Schouwink: Paragraph 38 illustrates that the viewing direction may be altered to the azimuth angle about the longitudinal axis of the endoscope shaft 3 by a rotation of the handle 2 about the central axis of rotation or respectively longitudinal axis of the endoscope shaft 3).
	Regarding claim 39, Schouwink as modified by Hale fails to disclose wherein the one or more interface elements comprises a dial that selects the angle of view to be displayed.
	Goldfarb discloses wherein the one or more interface elements comprises a dial that selects the angle of view to be displayed (Paragraphs 20, 70, and 73 illustrate that the handle may include a rotating dial for adjusting the viewing angle of the endoscope).
	It would have been obvious before the effective filing date of the claimed invention to modify Schouwink in view of Hale to include wherein the one or more interface elements comprises a dial that selects the angle of view to be displayed as disclosed in Goldfarb because Schouwink already discloses the use of a rotating handle, which is used as a rotating dial for .
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099), in view of Hale et al. (US 2015/0065799), in further view of Goldfarb et al. (US 2010/0030031), and in further view of Hoeg (US 2010/0022838).
	Regarding claims 38 and 40, Schouwink as modified by Hale and Goldfarb fails to disclose wherein the angle of view selected by the dial is 0o, 30o, or 70o.
	Hoeg discloses wherein the angle of view selected is 0o, 30o, or 70o (Paragraph 36 illustrates that the system may use prism for changing the viewing angle such as 0, 30, 45, 70, 90, or 120 degrees).
	It would have been obvious before the effective filing date of the claimed invention to apply the method disclosed in Hoeg to Schouwink in view of Hale and Goldfarb to disclose wherein the angle of view selected by the dial is 0o, 30o, or 70o because it would have been common to adjust the viewing angle, using the prism, to any desired angle, at least between 30 and 120 degrees.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099), in view of Hale et al. (US 2015/0065799), and in further view of Duckett (US 2018/0196251).
	Regarding claim 41, Schouwink as modified by Hale fails to disclose wherein the one or more interface elements comprises a touch screen.
	Duckett discloses wherein the one or more interface elements comprises a touch screen (Paragraph 87 illustrates the use of a touch screen as a user input for the user interface).
.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099), in view of Hale et al. (US 2015/0065799), and in further view of Hoeg et al. (US 2006/0206003).
	Regarding claim 42, Schouwink as modified by Hale fails to disclose wherein the one or more interface elements comprises one or more buttons that select the angle of view to be displayed.
	Hoeg discloses wherein the one or more interface elements comprises one or more buttons (Paragraph 45 illustrates the use of buttons as a user input for adjusting the endoscope and viewing angle).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Hoeg to Schouwink in view of Hale to disclose wherein the one or more interface elements comprises one or more buttons that select the angle of view to be displayed because it would have been one of several common methods for implementing a user interface for providing user inputs to control the endoscope.
	Regarding claim 43, Schouwink as modified by Hale and Hoeg discloses wherein each button of the one or more buttons is associated with at least one angle of view of the plurality of different angles of view (Hoeg: .
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Schouwink et al. (US 2016/0220099), in view of Hale et al. (US 2015/0065799), in further view of Hoeg et al. (US 2006/0206003) (“Hoeg I”), and in further view of Hoeg (US 2010/0022838) (“Hoeg II”).
	Regarding claim 44, Schouwink as modified by Hale and Hoeg I fails to disclose wherein one button is associated with an angle of view of 0o, 30o, or 70o.
	Hoeg II discloses selecting an angle of view of 0o, 30o, or 70o (Paragraph 36 illustrates that the system may use prism for changing the viewing angle such as 0, 30, 45, 70, 90, or 120 degrees).
	It would have been obvious before the effective filing date of the claimed invention to apply the method disclosed in Hoeg II to Schouwink in view of Hale and Hoeg I to disclose wherein one button is associated with an angle of view of 0o, 30o, or 70o because it would have been common to adjust the viewing angle, using the prism, to any desired angle, at least between 30 and 120 degrees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEE/
Primary Examiner, Art Unit 2425